Citation Nr: 0526061	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  90-46 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to April 1953 
and from May 1954 to April 1956.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 decision of the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in June 1995.  

The Board remanded the veteran's claim for further 
evidentiary development in July 1991, June 1995, February 
2000 and March 2001.  

It is noted in this regard that pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook 
further development of the service connection claim in April 
2003.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, a review of the record does not 
reveal that the veteran waived RO consideration of this 
evidence.  

Accordingly, the Board remanded the case back to the RO for 
further review in September 2003.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran currently is shown to have a bilateral 
hearing loss that as likely as not is due to exposure to loud 
noise during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  

Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Given that the action taken hereinbelow is favorable to the 
veteran, the Board notes that further discussion of VCAA is 
not required at this time.  


Analysis

Service connection may be established for disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records dated from February 
1951 to April 1956 are negative for any complaints, 
treatment, or diagnosis of any hearing difficulty.  On 
reports of medical examination dated in February 1951, April 
1953, and May 1954, and April 1956, the veteran was 15/15 on 
whispered voice testing.  

The Board finds that VA hearing testing shows that he meets 
the criteria for service connection of a bilateral hearing 
disability.  

On the authorized audiological evaluation in July 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
50
65
60
70
LEFT
-
40
55
65
60

The average pure tone threshold was 61 Hertz in the right ear 
and 55 Hertz in the left ear.  The examiner noted the 
veteran's in-service noise exposure from machine gunfire and 
bomb blasts while on active duty in Korea.  

The examiner also reported the veteran's complaints that he 
had hearing loss when he was discharged from the military and 
continued to have hearing problems since service.  It was 
noted that the veteran experienced a worsening of his hearing 
difficulty that required the use of bilateral hearing aids.  

On examination, the examiner observed clear bilateral 
tympanic membranes and normal bilateral tympanograms.  
Audiometric evaluation revealed symmetric, sloping 
sensorineural hearing loss with speech discriminations of 84  
percent and 76 percent in the right ear and 88 percent and 80 
percent in the left ear.  The examiner opined that the 
veteran's hearing loss was "service connected."  

Further, the veteran's service records reflect his assignment 
with the 185th Engineering Combat Battalion.  He was awarded 
the Korean Service Medal with 2 Bronze Stars.  

At his 1995 personal hearing, the veteran testified that 
during his second period of service he was assigned to an 
anti-aircraft battery.  He testified that he was not issued 
hearing protection.  He also stated that he experienced 
hearing difficulties while in service and that he first 
sought medical attention for this problem in 1956.  

The Board notes that command reports for the 185th Engineer 
Combat Battalion dated in February 1951 to December1951 
reflected activities that included mine sweeping, mine 
clearing by demolition, extensive blasting operations for 
road construction, and involvement enemy attacks.  

After service, the veteran is shown to have worked as a 
refrigeration and air conditioning mechanic when he was 
required the use of visual cues to understand when people 
were talking to him.  The veteran reported no other acoustic 
trauma other than his military service.  

While the veteran failed to report for scheduled VA 
examinations in June 2003 and May 2004, it is shown that the 
veteran has a bilateral hearing disability for VA purposes 
that is likely due to noise exposure experienced in 
connection with his in-service noise exposure from weapons 
fire and other service-related activities.  

The Board notes that the veteran's service medical records 
document no hearing loss difficulty.  However, based on a 
review of the record, the veteran has claimed having had 
hearing problems due to noise exposure in service.  Further, 
there is a VA medical opinion that links the veteran's 
hearing loss disability to his military service.  

Accordingly, the Board concludes that there is an approximate 
balance of positive and negative evidence regarding the 
question of whether the veteran's bilateral hearing 
disability had its onset during service.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, service connection for a bilateral 
hearing loss is warranted.  



ORDER

Service connection for the bilateral hearing loss disability 
is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


